Citation Nr: 0633656
Decision Date: 10/31/06	Archive Date: 01/18/07

DOCKET NO.  04-02 033	)	DATE NOV 24 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


ORDER


     The following correction is made in a decision issued by the Board in this case on October 31, 2006:

The CONCLUSION OF LAW beginning at line 31, page 2,  The criteria for an initial evaluation in excess of 10 percent for status post fracture with degenerative disc disease at C5-6 have not been met  is corrected to read An initial evaluation of 20 percent, but no higher, for status post fracture with degenerative disc disease at C5-6 is warranted.


		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0633656	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post C1 fracture with degenerative disc disease at C5-
6. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from October 1979 to October 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Board notes that the veteran was granted service 
connection for pancreatitis in the November 2003 rating 
decision and subsequently filed a timely notice of 
disagreement (NOD) with regards to the initial rating.  
However, the veteran did not file a substantive appeal on 
this issue.  Therefore, an increased rating for pancreatitis 
is not currently before the Board.  


FINDING OF FACT

The status post C1 fracture with degenerative disc disease at 
C5-6 is manifested by pain, flexion of 55 degrees, extension 
of 30 degrees, right and left lateral flexion of 25 degrees, 
right and left rotation of 55 degrees, no radiating pain, 
tenderness, muscle spasm, or radiculopathy; there is no 
evidence of moderate intervertebral disc syndrome with 
recurring attacks, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post C1 fracture with degenerative disc 
disease at C5-6 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5243, 5290, 5293 (2002), 5003, 5235-5243 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2003.  
The RO provided the veteran letter notice to his claim in an 
August 2003 letter which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  Additionally, an August 2006 
letter informed the veteran of the multiple revisions made to 
the Schedule for Rating Disabilities for the spine during the 
course of his appeal.  The notice letter specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,         
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, notice for an 
increased rating claim needs to include a discussion of the 
effective date element.   
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are service medical records and a VA 
examination of record.  The veteran claims that certain 
records have not been obtained; however, it appears that all 
the veteran's service medical records are associated with the 
claims file.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Analysis

The veteran contends that his cervical spine disability is 
worse than contemplated by the 10 percent rating.  In support 
of his contentions, the veteran claims that he was diagnosed 
with scoliosis in March 1998, that he has daily pain, and 
that his flexion changes daily.  The veteran also reports 
that he was not in much pain the day he was examined.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings. See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), DC's 5235 to 5243).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.            38 C.F.R. § 4.59 
(2005).

Under DC 5290, prior to the changes, slight limitation of 
motion of the cervical spine is rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, and severe with 
recurring attacks with intermittent relief warrants a 40 
percent disability rating.  A 60 percent rating is required 
for evidence of pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. 
§ 4.71a, DC 5293 (2002). 

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A maximum 60 percent evaluation 
is warranted when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. The attached notes state that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5237.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (4): Round each range of 
motion measurement to the nearest five degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

February 1998 service medical records show a diagnosis of 
rightwards scoliosis of the mid thoracic spine, followed by a 
leftward scoliosis of the lower thoracic spine and upper 
lumbar spine.  
A May 2002 electro diagnostic study was normal with no 
evidence of cervical radiculopathy.  June 2002 records showed 
a finding of early central disc protrusion, C5-6 level, 
without cord affacement or compression.  August 2002 records 
show right sided pain radiating into the back.  January 2003 
records show low back strain and muscle spasm.  February 2003 
records show low back pain. 

After service, in an August 2003 VA examination the veteran 
reported degenerative disc disease of the cervical spine from 
1995.  He reported constant neck pain traveling to his head.  
He stated that the condition did not cause incapacitation and 
there was no functional impairment resulting from the above 
condition.  The condition resulted in six weeks of time lost 
from work.  Upon examination, the cervical spine showed no 
evidence of radiating pain on movement or muscle spasm.  
There was no evidence of tenderness or radiculopathy present.  
Range of motion showed flexion at 55 degrees with pain at 55 
degrees, extension of 30 degrees with pain at 30 degrees, 
right and left lateral flexion of 25 degrees with pain at 25 
degrees, and right and left rotation at 55 degrees with pain 
at 55 degrees.  Range of motion of the spine is additionally 
limited by pain, fatigue, and lack of endurance; pain has the 
major functional impact.  The spine was not additionally 
limited by weakness or incoordination, and there was no 
ankylosis. 

As the veteran filed his claim in July 2003, both the old and 
the new criteria will be considered.

prior to September 2002

A review of the evidence shows that a higher 20 percent 
rating is not warranted under the regulations in effect prior 
to September 2002.  Under the provisions for intervertebral 
disc syndrome (DC 5293) in effect prior to September 2002, a 
20 percent rating requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  In the 
present case, there is no evidence of moderate symptoms with 
recurring attacks.  The medical evidence, specifically the 
August 2003 VA examination, shows that the veteran denied any 
incapacitation or  functional impairment resulting from the 
cervical spine condition.  The veteran did not report any 
attacks.  Additionally, a review of the service medical 
records did not show any records of any recurring attacks.  
Therefore, a 20 percent rating under DC 5293 is not 
warranted.  

However, a higher 20 percent rating under DC 5290 for 
limitation of motion of the cervical spine is warranted.  A 
20 percent rating requires moderate limitation of motion.  At 
the August 2003 examination, the veteran's flexion was 55 
degrees, extension was 30 degrees, right and left lateral 
flexion was 25 degrees, and right and left rotation was 55 
degrees.  As normal flexion, extension, and right and left 
lateral flexion are 45 degrees and right & left rotation are 
80 degrees, the veteran's limitation in motion represents a 
moderate limitation in motion and a higher 20 percent rating 
is warranted.

In the present case, a higher 30 percent rating is not 
warranted.  A 30 percent rating under DC 5290 requires 
evidence of severe cervical limitation of motion.  However, 
the veteran's cervical limitation of motion is not severe.  
The veteran's has full forward cervical flexion, and only 
lateral flexion and rotation are significantly impacted.  
Therefore, as the veteran's loss of range of cervical motions 
does not rise to the level of being severe, a higher 30 
percent evaluation is not warranted.  

Overall, an initial rating of 20 percent, but no higher, 
under the regulations in effect prior to September 2002 is 
warranted. 

after September 2002

As the Board has determined that a 20 percent rating is 
warranted under DC 5290 for cervical limitation of motion 
under the regulations in effect prior to September 2002, the 
Board must determine if an initial rating in excess of 20 
percent is warranted under the regulations in effect after 
September 2002.

To receive a higher 30 percent rating under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence must show forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, DC 5237.  Here, the August 2003 VA 
examiner specifically found no ankylosis.  Additionally, in 
August 2003, the veteran's forward flexion was 55 degrees.  
As there is no evidence of forward flexion of 15 degrees or 
less, or less than favorable ankylosis, a higher 30 percent 
rating is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board notes that in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  A higher 40 percent rating under 
DC 5243 requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  In the August 
2003 VA examination, the veteran denied any incapacitating 
episodes.  Therefore, with no evidence of any incapacitating 
episodes, the evidence does not show that a higher evaluation 
under DC 5243 code is warranted.  

Additionally, a separate rating under DC 5003 is not 
warranted as the veteran has already been assigned a rating 
for cervical spine limitation of motion.  

The Board also finds that an evaluation higher than 20 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examination reports show pain on motion of the 
cervical spine. However, additional functional impairment 
beyond that contemplated by the current rating due to pain 
has not been objectively shown on clinical evaluation.  The 
August 2003 VA examiner noted that the veteran's range of 
motion of the spine was additionally limited by pain, 
fatigue, lack of endurance, and pain has the major functional 
impact.  However, the Board notes that any functional loss 
due to pain has been contemplated in the currently assigned 
20 percent evaluation. The Board finds that the provisions of 
38 C.F.R. § 4.40 and § 4.45 do not provide any basis for an 
evaluation in excess of 20 percent for the veteran's status 
post C1 fracture with degenerative disc disease at C5-6.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In summary, a higher 20 percent rating, but no higher, is 
warranted for the status post C1 fracture with degenerative 
disc disease at C5-6.   


ORDER

Entitlement to an initial rating of 20 percent for status 
post C1 fracture with degenerative disc disease at C5-6 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


